Title: To Thomas Jefferson from William Waller Hening, 24 May 1808
From: Hening, William Waller
To: Jefferson, Thomas


                  
                     Sir,
                     Richmond 24th May 1808.
                  
                  It was my intention to have taken the stage for Charlottesville, on this day, but learning from Mr Law that your stay at Monticello would be rather longer than I at first apprehended; and the session of the Court of Appeals, in which my presence is necessary, not having terminated; I am induced to postpone the journey till next week.
                  I believe that I have now collected every MS volume of our laws extant, which are not in your library; and I have been so fortunate as to procure several acts which you state to have been lost from your collection.—With the aid which you have been so obliging as to offer, I shall be enabled to bring this great work to a tolerable state of perfection.
                  I am respectfy. yrs
                  
                     Wm: W: Hening
                     
                  
               